Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-26 are presented for examination.
Claim Objection
Claim 15 is objected to because it contains the abbreviations 3MRGN and 4MRGN. An abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound, a device and a method for phenotypic detection of carbapenemase and carbapenemase producers with a compound represented by formula (I): A-(L)-M1-(X)-Z where the M1 is represented by the structural formula  (III):

    PNG
    media_image1.png
    301
    418
    media_image1.png
    Greyscale
 and the additional compound  
    PNG
    media_image2.png
    294
    454
    media_image2.png
    Greyscale
 
wherein R1 is absent or is selected from the group consisting of -CH2-, -O-, -S-, CO and (-CH=CH)n-CH2- wherein n is an integer from 1 to 4, does not reasonably provide enablement for a compound, device and a method for phenotypic detection of carbapenemase and carbapenemase producers where the compound is of the general formula (M1), (III) and (IV) where R1 or R2 is as defined claims 1-3 and R1 is CHOH in claim 4 for a compounds of Formulae (III) and (IV). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should 1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6) the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:
1) The nature of the invention and 2) the breadth of the claims
The claims are drawn to a compound, a device comprising the compound and method where the compound is of the general formula (I): a compound represented by 1-(X)-Z where the M1 is a carbapenem backbone of the structure of (M1):

    PNG
    media_image3.png
    293
    356
    media_image3.png
    Greyscale
  with the definitions of R1 and R2  where A-(L)- is linked to the beta-lactam ring of the carbapenem backbone and -(X)-Z is linked to the five-membered ring of the carbapenem backbone. These limitations are interpreted to mean that  -(X)-L and A-(L)- are bound to the carbon atoms of the carbapenem ring as they (along with the nitrogen) are the backbone atoms of the ring. R1 and R2 are substituents on the carbapenem ring and are defined  as H, a C1-6 alkyl, OH, =O, NH2, =S or -SH-, as well as optionally substituted groups that all have complete valences.  In claim 4, -(X)-Z is linked to R1 where R1 is absent, -CH2-, -O-, -S-, -CO-, CHOH and (-CH=CH)n-CH2- wherein n is an integer from 1 to 4. IN claims 4and 12, as R1 is bound to the ring as well as (X), R1 must be bidentate which precludes -(X)-Z being bound to CHOH where the carbon atom of CHOH has a full valance.
Thus, the claims taken together with the specification imply that Applicant is claiming in claim 1 that –(X)-Z and A-(L)- can bind to a ring where the carbon atoms of the carbapenem  backbone have a full valence (e.g., the each have four bonds). Regarding claims 4 and 12, -(X)-L has the option of being covalently bound to R1 that is CHOH which would create a 5-bonded carbon atom. Thus, the claims present chemical structures that have five-bonded carbon atoms.

3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a B.S. chemist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Streitwieser et al. (“Introduction to Organic Chemistry” (1981)) teaches that most elements tend to acquire octets in their outer shells and thus gain stability by sharing electrons. These bonds are known as covalent bonds. An example of an exception is hydrogen which requires only two electrons to gain a full outer shell and thus achieving stability. Such full valence structures are shown by Lewis structures at page 5.
A carbon atom naturally has four electrons in its outer shell and thus needs to share these four electrons with an electron from other atoms to achieve the octet. Thus, the maximum number of bonds that carbon can have is primarily four (Table 2.2). 
There is no way for one skill in the art to know, a priori, with a reasonable expectation of results of how A-(L)- and –(X)-Z can be covalently bound to the ring backbone carbon atoms of the carbapenem backbone when each carbon atom on the ring already is bound to an atom to achieve four bonds. Linking A-(L)- and –(X)-Z to carbon atoms of the backbone creates five-bonded carbons. Likewise,  there is no way for one skill in the art to know, a priori, with a reasonable expectation of results of how to covalently bond –(X)-Z to R1 when R1 is CHOH for structural Formulae (III) and (IV) as the carbon of CHOH will also have five bonds. Such structural formula with five bonds creates unstable compounds. Thus, the state of the prior art does not support the broad scope of the above claims.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification discloses the same structural formulae as claimed with the same definitions. At pages 12, 21 and 23, the structural formulae: 
    PNG
    media_image4.png
    222
    343
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    191
    301
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    204
    270
    media_image6.png
    Greyscale
 are are disclosed, respecitvely. All of the atoms in the compounds are covlently bound with the correct number of valence atoms.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could be predictably create compounds that have five-bonded carbon atoms  as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of compound stability when carbon atoms having greater than a 
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 19 is rejected because the because it is confusing. The claim recites a device  for contacting “a substrate of structural formula (I) or (III) as defined in claim 4…”. The structure shown in claim 4 is a specie of the structural formula (I). Thus, it is unclear if “a substrate of structural formula (I) is an additional compound.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 12 and 19-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 4 and 12 depend from claim 1. Claim 1 is drawn to a method where a compound of formula (I) is defined as A-(L)-M1-(X)-Z wherein M1 is the following carbapenem ring:

    PNG
    media_image7.png
    281
    358
    media_image7.png
    Greyscale
and R1 and R2 are H or substituents that when bonded to the ring do not allow for any further bonding to any of the backbone ring atoms to A-(L)- or –(X)-Z for the reasons states supra. In particular, R1 and R2 are selected from H, C1-6 alkyl, OH, -O, CH2, =S or -SH-. Claim 3 defines R1 as CH2, O, S, CO, (-CH=CH)n-CH2- wherein n is an integer from 1 to 4. All of these groups are bidentate, meaning that they can be bonded to two other atoms which allows for bonding to -(X)-Z. All of the 1-6 alkyl, for example CH3, the carbon atom to which R1 is attached is not available to make any further bonds. The same is true for all of the members of the Markush group for R1 of claims 4 and 12 where R1 is -CH2-, -O-, -S-, -CO- and (-CH=CH)n-CH2- wherein n is an integer from 1 to 4 and any of the remaining carbon atoms in the backbone of the ring. Thus, claims 4 and 12 define R1 with groups that are bidentate and thus outside the scope of claim 1. Also, regarding claims 4 and 12, A-(L)- is bound to a carbon atom in the backbone of the beta lactam which is consonant with the limitations of claim 1. However, the structure (III) and (IV) of claims 4 and 12, respectively, (X)-Z is not bound to an atom of the backbone of the five-membered ring of the carbapenem. It is bound to the substituent R1. Thus, this structure is outside the scope of the limitations of claim 1. 
Claims 19-23 are drawn to a device but refer to claim 1 for the structural formula. Claims 24 and 25 are drawn to substrates but refer to claims 1 and 11 for the structural formula. Claim 26 is drawn to a solid phase substrate but refers to claim 25 which depends from claim 1  for the structure. Claim 1 is drawn to a method. Thus, the scope of claims 19-26 (drawn to a device and substrates) is outside the scope of claim 1 (drawn to a method).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Comment on the Prior Art
The closest prior art is June et al. (cited in the IDS) which teaches the fluorescent carbapenems shown in Figure 1. The compounds contain fluorophores but not quencher moieties.
Rao et al. (US 20160333027) teaches cephalosporin compounds  (see the claims) bearing a detectable label that can be a fluorophore or quencher. Cephalosporin compounds  do not have a carbapenem ring.
The prior art neither teaches nor suggest compounds, devices and methods of use thereof for the compounds that are enabled as discussed supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653